DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2020 has been entered.
 Response to Arguments
35 U.S.C 102
	Applicant’s arguments filed with respect to the rejection(s) of claims 1-20 under U.S.C 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, and in light of Applicant’s amendments, new grounds of rejection are made in view of Duncan (U.S Pub # 20020173867).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chernyak (US Pat # 7103434) in view of Duncan (U.S Pub # 20020173867).
With regards to claim 1, Chernyak discloses a method for cross-discipline validation checking in a multidisciplinary engineering system, the method comprising: 
storing, with a server, a predefined multidisciplinary data validation rule ([Col. 14 lines 15-31 39-40] Product Lifecycle Management (PLM) system comprises a Resource Management Subsystem; (b) a PLM Management Database; (c) a Collaboration Subsystem; and (d) a Project Management Subsystem. Links with and translates data between third-party planning software and records), wherein the multidisciplinary data validation rule references application data objects used in different engineering applications for different engineering disciplines with different roles in the multidisciplinary engineering system ([Col. 14 lines 31-39 41] The PLM management Database contains the records which are used by the CAD-CAM PLM program to control and coordinate all activities between the subsystem to record, track, update, and report on the full lifecycle for all projects and products throughout their design and manufacture), wherein the application data objects represent different engineered characteristics of a device in the different engineering applications ([Col. 15 lines 1-14] The project management subsystem comprises various subsystem indicated in Fig. 3. The component database incorporates at least library of components available through the open market. It calls upon a search and cross-reference engine for rapid, attribute-driven filtering and finding of all potentially qualifying components to report to the design subsystem); 

performing, in response to the request, the cross-discipline data validation check in the different engineering applications based on application data objects that are referenced in the multidisciplinary data validation rule ([Col. 15-16 lines 60-25] A user would enter the particular component which is to be changed; the Design Subsystem would invoke the Component Database (12) and Search and Cross-Reference Engine (16) to find potential replacements, verify, simulate, and test the substitution, and ready the new documentation)([Col. 16-17 lines 61-19] identifying potential sneak paths during the design process including reverse current, power-to-power and ground-to-ground); and 
providing, in response to performing the cross-discipline data validation check, a response indicating the result of the cross-discipline data validation check ([Col. 17 lines 7-11] produce a report of potential sneak paths which includes a list of the components and topology relating to the sneak path on which the designer can focus efforts on).
Duncan discloses:
wherein the application data objects represent different engineered characteristics of a device modeled in the different engineering applications ([0032-
wherein the validation check includes checking that each application data object is instantiated in every one of the different engineering applications ([0033] different ECAD and MCAD software applications on enterprise 102 and enterprise 122. [0044] each ECAD and MCAD interfaces will be responsible for their own data conversions. When a system detects a component which is not in its library, it attempts to retrieve the component information through PIP2A9 transactions. If the web library has no information for the component, a warning will be issued).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the CAD system of Chernyak by the universal library system of Duncan to check for components across multiple engineering disciplines. 
	One of ordinary skill in the art would have been motivated to make this modification in order for facilitating multi-disciplinary collaboration activities related to computer-aided design (CAD) processes (Duncan [0001]). 
Claims 12 and 20 correspond to claim 1 and are rejected accordingly.
	With regards to claim 2, Chernyak further discloses:
wherein the predefined multidisciplinary data validation rule is user configurable with the server ([Col. 14 lines 20-31] user interaction with the resource management subsystem).
Claim 15 corresponds to claim 2 and is rejected accordingly.
With regards to claim 3, Chernyak further discloses:

With regards to claim 4, Chernyak further discloses:
wherein the multidisciplinary data validation rule identifies connections between application data objects, wherein the cross-discipline data validation check identifies missing or incorrect connections between application data object instances ([Col. 16-17 lines 61-19] sneak paths between components).
With regards to claim 5, Chernyak further discloses:
wherein the multidisciplinary data validation rule identifies a subset of engineering applications, wherein the cross-discipline data validation check is executed just in the subset of engineering applications ([Col. 11 lines 16-20] every system has two distinct and independent requisites that must be considered, tested, and correct for the system to function).
With regards to claim 6, Chernyak further discloses:
wherein the multidisciplinary data validation rule identifies a plurality of data ranges for the application data objects, wherein the cross-discipline data validation check identifies application data objects with data outside of the data range for the identified application data objects ([Col. 25 lines 41-57] can interact with current, real-
With regards to claim 7, Chernyak further discloses:
wherein the multidisciplinary data validation rule identifies an application data object state, wherein the cross-discipline data validation check identifies application data object instances that are not configured to the application data object state ([Col. 24-25 lines 66-40] the manufacturing process for any HES includes minimally-satisfactory specifications for each part. Additional and optional extensions, which may be configured by the user to meet his particular needs in the process, support each of the steps in the manufacturing process).
With regards to claim 8, Chernyak further discloses:
wherein the provided response is a displayed warning ([Col. 16-17 lines 61-19] notify the user about which component or sub-system will not work properly).
With regards to claim 9, Chernyak further discloses:
wherein the warning identifies missing application data object instances ([Col. 16-17 lines 61-19] notify the user about which component or sub-system will not work properly).
With regards to claim 10, Chernyak further discloses:
wherein the warning identifies missing connections between application data object instances ([Col. 16-17 lines 61-19] reverse current, power-to-power and ground-to-ground connections).

wherein the provided response is in at least one of the engineering applications ([Col. 16-17 lines 61-19 Fig. 6] In a HES design).
With regards to claim 13, Chernyak further discloses:
wherein, after receiving the response from the server, the workstation is configured to execute a reporting application to collect the results of the cross-discipline data validation check and provide a list or summary to a user ([Col. 17 lines 7-11] produce a report of potential sneak paths which includes a list of the components and topology relating to the sneak path on which the designer can focus efforts on).
With regards to claim 14, Chernyak further discloses:
wherein the multidisciplinary data validation rule references a multidisplinary template stored on the server ([Col. 24 lines 56-65] models, templates or linkages linked to a particular industry).
With regards to claim 16, Chernyak further discloses:
wherein the multidisciplinary data validation rule identifies requirements for engineered data objects associated with a first engineering discipline based on engineered data objects associated with a second engineering discipline ([Col. 13 lines 7-20] coordination, of components, and the mechanical aspects of the overall assembly and in the incorporated sub-assemblies, and the electrical aspects of the system are considered).
With regards to claim 17, Chernyak further discloses:
Wherein the multidisciplinary data validation rule identifies data links that are required for engineered data objects representing the device across engineering 
With regards to claim 18, Chernyak further discloses:
Wherein the multidisciplinary data validation rule identifies a status for each engineered data set ([Col. 17 lines 43-62] report indicates the results (e.g. whether the test was successful, failed, incomplete, or not applicable)).
With regards to claim 19, Chernyak further discloses:
wherein the response to the user suggests a course of action in one of the engineering application ([Col. 23-24 lines 60-03] advises the user to additional tasks during the design process).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 7032703750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/T.W./Examiner, Art Unit 2166         

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166